SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date earliest event reported) April 29, 2011 Commission File Number Registrant, State of Incorporation, Address and Telephone Number I.R.S. Employer Identification No. 1-11299 ENTERGY CORPORATION (a Delaware corporation) 639 Loyola Avenue New Orleans, Louisiana 70113 Telephone (504) 576-4000 72-1229752 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On April 29, 2011, Entergy Corporation issued two public announcements, which are attached as exhibits 99.1 and 99.2 hereto (the “Earnings Releases”) and incorporated herein by reference, announcing its results of operations and financial condition for the first quarter 2011.The information in Exhibits 99.1 and 99.2 is being furnished pursuant to this Item 2.02. Item 7.01. Regulation FD Disclosure On April 29, 2011, Entergy Corporation issued the Earnings Releases, which are attached as exhibits 99.1 and 99.2 hereto and incorporated herein by reference, announcing its results of operations and financial condition for the first quarter 2011.The information in Exhibits 99.1 and 99.2 is being furnished pursuant to this Item 7.01. Item 9.01. Financial Statements and Exhibits (d) Exhibits. Exhibit No. Description Release, dated April 29, 2011, issued by Entergy Corporation. Release, dated April 29, 2011, issued by Entergy Corporation. Statement on Uses and Usefulness of Non-GAAP Information SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Entergy Corporation By: /s/ Theodore H. Bunting, Jr. Theodore H. Bunting, Jr. Senior Vice President and Chief Accounting Officer Dated: April 29, 2011
